Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Arguments
Applicant's arguments filed on 07/28/2021 have been fully considered but they are not persuasive. 
The Applicant argues that in regard to claim 1 that the combination of Miyasaka  and Nakano prior art, does not teach the limitation of “wherein the absorptive material is the material with the highest absorbance in the visible and longer wavelength regions, the absorptive material having the largest energy gap in the luminescent layer, and the existing ratio of the absorptive material to the luminescent layer being 50% by volume or less; and 
wherein at least one material among the plurality of materials is an Ir complex.”
In response to this argument, the Examiner directs the applicant’s attention to the combination of Miyasaka  and Nakano prior art, which teaches that wherein the absorptive material is the material with the highest absorbance in the visible and longer wavelength regions, the absorptive material having the largest energy gap in the luminescent layer (3c), and the existing ratio of the absorptive material to the luminescent layer (3c) being 50% (30%) by volume or less (note: Miyasaka teaches a light-emitting layer is a mixture of a plurality of light-emitting materials, or a phosphorescent light-emitting material and a fluorescent light-emitting material (also referred to as a fluorescent dopant or a fluorescent compound) may be mixed and used in the same light-emitting layer. Miyasaka is silent upon explicitly disclosing the property of mixture of a plurality of light-emitting materials; however, the claimed luminescent layer and the prior art light emitting layer 3c formed from plurality of materials such as an Ir complex are identical or substantially identical in structure and composition. Therefore, the claimed properties of luminescent layer is obvious over the prior art light emitting layer 3c material) (see Miyasaka, Fig.2 as shown above, ¶ [0216], ¶ [0205], and ¶ [0224]-¶ [0231]); and 
wherein at least one material among the plurality of materials is an Ir complex (see Miyasaka, Fig.2 as shown above and ¶ [0224]-¶ [0231]).
Miyasaka teaches an overlapping ranges as shown above; therefore, it would have been obvious to one of ordinary skill in the art of making semiconductor devices to determine the workable or optimal value for the ratio of the absorptive material to the luminescent layer through routine experimentation and optimization to improve the efficiency of the organic EL device because the ratio of the absorptive material to the luminescent layer is a result-effective variable and there is no evidence indicating that it is critical or produces any unexpected results and it has been held that it is not inventive to discover the optimum or workable ranges of a result-effective variable within given prior art conditions by routine experimentation.  See MPEP § 2144.05
Miyasaka is silent upon explicitly disclosing the properties of phosphorescent material.
However, before effective filing date of the claimed invention the properties of phosphorescent material were known.

Therefore, it would have been obvious to one of ordinary skill in the art before effective filing date of the claimed invention to combine the teachings of Miyasaka and Nakano in order to recognize the properties of phosphorescent material.
In addition, during patent examination, the pending claims must be "given their broadest reasonable interpretation consistent with the specification."  In re Hyatt, 211 F.3d 1367, 1372, 54 USPQ2d 1664, 1667 (Fed. Cir. 2000). While the claims of issued patents are interpreted in light of the specification, prosecution history, prior art and other claims, this is not the mode of claim interpretation to be applied during examination. During examination, the claims must be interpreted as broadly as their terms reasonably allow.   In re American Academy of Science Tech Center, F.3d, 2004 WL 1067528 (Fed. Cir. May 13, 2004) (The USPTO uses a different standard for construing claims than that used by district courts; during examination the USPTO must give claims their broadest reasonable interpretation.) This means that the words of the claim must be given their plain meaning unless applicant has provided a clear definition in the specification. In re Zletz, 893 F.2d 319, 321, 13 USPQ2d 1320, 1322 (Fed. Cir. 
The Examiner would further point out that “The use of patents as references is not limited to what the patentees describe as their own inventions or to the problems with which they are concerned. They are part of the literature of the art, relevant for all they contain.” In re Heck, 699 F.2d 1331, 1332-33, 216 USPQ 1038, 1039 (Fed. Cir. 1983) (quoting In re Lemelson, 397 F.2d 1006, 1009, 158 USPQ 275, 277 (CCPA 1968)). Therefore, the combination of Miyasaka and Nakano reference does meet all the limitation in claim 1.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 4-8, and 15 are rejected under 35 U.S.C. 103 as being unpatentable over Miyasaka et al. (JP 2016-219126 A, hereinafter refer to Miyasaka) in view of Nakano et al. (CN 103649067 A, hereinafter refer to Nakano).
JP 2016219126 (A) (hereinafter refer to Miyasaka) is relied upon solely for the English language translation of JP 2016-219126 A.
Regarding Claim 1: Miyasaka discloses a organic electroluminescent element (see Miyasaka, Fig.2 as shown below and ¶ [0001]) comprising 

    PNG
    media_image1.png
    323
    449
    media_image1.png
    Greyscale

a transparent substrate (11), a transparent electrode (10), an organic functional layer (3), and an opposite electrode (5) (see Miyasaka, Fig.2 as shown above and ¶ [0203]),
the organic functional layer (3) having at least one luminescent layer (3c) with a light absorbing function (note: Miyasaka teaches a light-emitting layer is a mixture of a plurality of light-emitting materials, or a phosphorescent light-emitting material and a fluorescent light-emitting material (also referred to as a fluorescent dopant or a fluorescent compound) may be mixed and used in the same light-emitting layer. Miyasaka is silent upon explicitly disclosing the functional claim language; however, the claimed luminescent layer and the prior art light emitting layer 3c formed from plurality of materials such as an Ir complex are identical or substantially identical in structure and composition. Therefore, the prior art light emitting layer 3c is capable of performing the recited function) (see Miyasaka, Fig.2 as shown above, ¶ [0216], ¶ [0205], and ¶ [0224]-¶ [0231]), 
3c) being composed of a plurality of materials (see Miyasaka, Fig.2 as shown above, ¶ [0216], ¶ [0205], and ¶ [0224]-¶ [0231]), 
the plurality of materials including an absorptive material which emits fluorescent (note: Miyasaka teaches a light-emitting layer is a mixture of a plurality of light-emitting materials, or a phosphorescent light-emitting material and a fluorescent light-emitting material (also referred to as a fluorescent dopant or a fluorescent compound) may be mixed and used in the same light-emitting layer. Miyasaka is silent upon explicitly disclosing the functional claim language. Therefore, the prior art light emitting layer 3c is capable of emitting the recited fluorescent and phosphorescent light) (see Miyasaka, Fig.2 as shown above and ¶ [0216]),
wherein the absorptive material is the material with the highest absorbance in the visible and longer wavelength regions, the absorptive material having the largest energy gap in the luminescent layer (3c), and the existing ratio of the absorptive material to the luminescent layer (3c) being 50% (30%) by volume or less (note: Miyasaka teaches a light-emitting layer is a mixture of a plurality of light-emitting materials, or a phosphorescent light-emitting material and a fluorescent light-emitting material (also referred to as a fluorescent dopant or a fluorescent compound) may be mixed and used in the same light-emitting layer. Miyasaka is silent upon explicitly disclosing the property of mixture of a plurality of light-emitting materials; however, the claimed luminescent layer and the prior art light emitting layer 3c formed from plurality of materials such as an Ir complex are identical or substantially identical in structure and composition. Therefore, the claimed properties of luminescent layer is obvious over the prior art light emitting layer 3c material) (see Miyasaka, Fig.2 as shown above, ¶ [0216], ¶ [0205], and ¶ [0224]-¶ [0231]); and 
wherein at least one material among the plurality of materials is an Ir complex (see Miyasaka, Fig.2 as shown above and ¶ [0224]-¶ [0231]).
Miyasaka teaches an overlapping ranges as shown above; therefore, it would have been obvious to one of ordinary skill in the art of making semiconductor devices to determine the workable or optimal value for the ratio of the absorptive material to the luminescent layer through routine experimentation and optimization to improve the efficiency of the organic EL device because the ratio of the absorptive material to the luminescent layer is a result-effective variable and there is no evidence indicating that it is critical or produces any unexpected results and it has been held that it is not inventive to discover the optimum or workable ranges of a result-effective variable within given prior art conditions by routine experimentation.  See MPEP § 2144.05
Miyasaka is silent upon explicitly disclosing the properties of phosphorescent material.
However, before effective filing date of the claimed invention the properties of phosphorescent material were known.
For support see Nakano, which teaches phosphorescent material maximum absorption value of at least one of the emitting light wavelength of the phosphorescent material in the invention, it is preferable that the contained in the light emitting layer is not less than 450nm and not more than 750nm, see Nakano, ¶ [0222]- ¶ [0228]. Nakano further teaches organic EL element of the phosphorescent type using compound of 
Therefore, it would have been obvious to one of ordinary skill in the art before effective filing date of the claimed invention to combine the teachings of Miyasaka and Nakano in order to recognize the properties of phosphorescent material.
Regarding Claim 4: Miyasaka discloses an organic electroluminescent element as set forth in claim 1 as above. Miyasaka further teaches wherein the existing ratio of the absorptive material (phosphorescent compound) to the luminescent layer is less than 30% by volume (see Miyasaka, Fig.2 as shown above and ¶ [0230]).
Regarding Claim 5: Miyasaka as modified teaches an organic electroluminescent element as set forth in claim 1 as above. The combination of Miyasaka and Nakano further teaches wherein having wavelength selectivity (see Miyasaka, Fig.2 as shown above and ¶ [0028] and see Nakano, ¶ [0222]- ¶ [0228]).
Regarding Claim 6: Miyasaka discloses an organic electroluminescent element as set forth in claim 1 as above. Miyasaka further teaches wherein the transparent substrate (11) has flexibility (see Miyasaka, Fig.2 as shown above, ¶ [0004], ¶ [0022], and ¶ [0024]).
Regarding Claim 7: Miyasaka discloses an organic electroluminescent element as set forth in claim 1 as above. Miyasaka further teaches wherein the transparent electrode (10) uses Ag (see Miyasaka, Fig.2 as shown above, ¶ [0021], ¶ [0032]- ¶ [0034]).
Regarding Claim 8: Miyasaka discloses an organic electroluminescent element as set forth in claim 1 as above. Miyasaka further teaches wherein the organic 3) has at least one or more carrier transport layers (3a/3b/3d/3e) adjacent the luminescent layer (3c) (see Miyasaka, Fig.2 as shown above, ¶ [0021], and ¶ [0205]).
Regarding Claim 15: Miyasaka discloses an organic electroluminescent element as set forth in claim 1 as above. Miyasaka further teaches wherein the existing ratio of the absorptive material (phosphorescent compound) to the luminescent layer is less than 30% by volume (see Miyasaka, Fig.2 as shown above and ¶ [0230]).
Claims 9-13 are rejected under 35 U.S.C. 103 as being unpatentable over Miyasaka et al. (JP 2016-219126 A, hereinafter refer to Miyasaka) and Nakano et al. (CN 103649067 A, hereinafter refer to Nakano) as applied to claim 1 above, and further in view of Kim et al. (U.S. 2008/0277604 A1, hereinafter refer to Kim).
JP 2016219126 (A) (hereinafter refer to Miyasaka) is relied upon solely for the English language translation of JP 2016-219126 A. 
Regarding Claim 9: Miyasaka discloses an organic electroluminescent element as applied to claim 1 above. Miyasaka is silent upon explicitly disclosing wherein a photosensor using the organic electroluminescent element as claimed in claim 1.
Before effective filing date of the claimed invention the disclosed photosensor using the organic electroluminescent element were know to be disposed on a same substrate in order to receive light emitted from a specimen and increase sensitivity of the biosensor.
For support see Kim, which teaches wherein a photosensor (photo-detectors/150) using the organic electroluminescent element (120/OLEDs) (see Kim, Fig.2, ¶ [0009]- ¶ [0013], ¶ [0028]- ¶ [0034], and ¶ [0045]).
150) using the organic electroluminescent element (120) to be disposed on a same substrate (110) as taught by Kim in order to receive light emitted from a specimen and increase sensitivity of the biosensor (see Kim, Fig.2, ¶ [0009]- ¶ [0013], ¶ [0028]- ¶ [0034], and ¶ [0045]).
Regarding Claim 10: Miyasaka discloses an organic electroluminescent element as applied to claim 1 above. Miyasaka is silent upon explicitly disclosing wherein a photosensor comprising a luminous body, and the organic electroluminescent element as claimed in claim 1, which are disposed on a same substrate.
Before effective filing date of the claimed invention the disclosed photosensor comprising a luminous body, and the organic electroluminescent element were know to be disposed on a same substrate in order to receive light emitted from a specimen and increase sensitivity of the biosensor.
For support see Kim, which teaches wherein a photosensor (150) comprising a luminous body (120), and the organic electroluminescent element (120) as claimed in claim 1, which are disposed on a same substrate (110) (see Kim, Fig.2, ¶ [0009]- ¶ [0013], ¶ [0028]- ¶ [0034], and ¶ [0045]).
Therefore, it would have been obvious to one of ordinary skill in the art before effective filing date of the claimed invention to combine the teachings of Miyasaka, Nakano, and Kim to enable photosensor (150) comprising a luminous body (120), and the organic electroluminescent element (120) to be disposed on a same substrate (110) as taught by Kim in order to receive light emitted from a specimen and increase 
Regarding Claim 11: Miyasaka discloses an organic electroluminescent element as set forth in claim 10 as above. The combination of Miyasaka and Kim further teaches wherein the luminous body (100/120) is an organic electroluminescent element (100/120) (see Miyasaka, Fig.2 as shown above and see Kim, Fig.2). 
Regarding Claim 12: Miyasaka discloses an organic electroluminescent element as set forth in claim 11 as above. The combination of Miyasaka and Kim further teaches wherein the organic electroluminescent element as the luminous body emits green light (see Miyasaka, Fig.2 as shown above, ¶ [0205], and ¶ [0214]- ¶ [0230]). 
Regarding Claim 13: Miyasaka discloses an organic electroluminescent element as set forth in claim 9 as above. The combination of Miyasaka and Kim further teaches wherein biosensor using the photosensor claimed in claim 9 (see Kim, Fig.2, ¶ [0009]- ¶ [0013], ¶ [0028]- ¶ [0034], and ¶ [0045]).

Conclusion

20.	THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the 
21.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to BITEW A DINKE whose telephone number is (571)272-0534.  The examiner can normally be reached on M-F 8 a.m. - 5 p.m..
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, WILLIAM KRAIG can be reached on (571)272-8660.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access 






/BITEW A DINKE/Primary Examiner, Art Unit 2896